Citation Nr: 0621620	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a mood disorder as 
secondary to a service-connected skin disorder involving 
xerosis and dyshidrotic eczema. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a skin disorder involving xerosis and dyshidrotic eczema 
prior to August 30, 2002. 

3.  Entitlement to an evaluation in excess of 30 percent for 
a skin disorder involving xerosis and dyshidrotic eczema from 
August 30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from June 1971 to October 
1972.  His claim of entitlement to service connection for a 
mood disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The issues concerning the assigned ratings for his service-
connected skin disorder are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  A mood disorder was not present in service and has not 
been medically linked to either service or to his service-
connected skin disorder involving xerosis and dyshidrotic 
eczema. 

3.  The veteran failed to report to a VA psychiatric 
examination scheduled for June 5, 2003.


CONCLUSION OF LAW

The veteran's mood disorder was not incurred in or aggravated 
by service, and is not proximately due to or aggravated by 
his service-connected skin disorder. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a mood 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

An April 2003 letter by the RO as well as a December 2004 
letter by the Appeals Management Center (AMC) fully satisfy 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  These letters informed the veteran that 
additional information or evidence was needed to support his 
claim for service connection for a mood disorder, and asked 
him to send the information or evidence to VA.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

The Board notes that the letters by the RO and AMC did not 
notify the veteran of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection was eventually granted for a mood disorder.  
However, since the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Hence, no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran also failed 
to appear at a VA examination scheduled for June 5, 2003.  
The purpose of this examination was to determine whether the 
veteran's mood disorder is related to his service-connected 
skin disorder.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

The veteran's representative asserts that there is no notice 
of the psychiatric examination scheduled for June 5, 2003, 
and that another attempt should therefore be made to schedule 
him for a VA psychiatric examination.  The Board disagrees.  
The examination request from the RO to the VA Medical Center 
(VAMC) included the veteran's correct address of record.  In 
its December 2004 letter, the AMC notified the veteran that 
they had asked the appropriate VA medical center (VAMC) to 
schedule him for examinations pertaining to his claim for 
service connection for a mood disorder as well as his claims 
for increased ratings for his service-connected skin 
disorders.  Although the specific letter from the VAMC to the 
veteran notifying him of his scheduled examinations is not of 
record, the fact that the veteran appeared to a VA 
dermatological examination in December 2005 provided strong 
evidence that he received notice of his psychiatric 
examination.  Thus, under the circumstances of this case, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

II.  Merits of the Claim

Service connection has been established for a skin disorder 
involving xerosis and dyshidrotic eczema.  The veteran now 
claims that he developed mood disorder involving depression 
as a result of his service-connected skin disorder.  However, 
since medical evidence indicates that the veteran's mood 
disorder is unrelated to both service and his service-
connected skin disorder, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as psychosis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

In addition to the above provisions, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection for a mood disorder is not warranted under 
either a direct theory of service or under the theory that it 
is secondary to his service-connected skin disorder.  The 
veteran's service medical records made no reference to 
psychiatric problems.  Of particular relevance, a separation 
examination performed in October 1972 noted that a 
psychiatric evaluation was normal.  Thus, a chronic 
psychiatric disorder was not shown in service. 

The record also shows that a mood disorder was first 
diagnosed many years after service and has not been medically 
linked to service or to his service-connected skin disorder.  
The veteran was hospitalized by VA in September 1978 for drug 
and alcohol abuse.  This hospitalization report, however, 
made no reference to the veteran's military service.  

It was not until 2000, approximately 28 years after the 
veteran's separation from active duty, that he was diagnosed 
with depression.  These records include (1) a February 2000 
report from A.K. M.D., which contains diagnoses of 
depression, poor memory, and a personality disorder; (2) a 
February 2000 report from K.P.S.K, M.D., which contains 
diagnoses of major depressive disorder and history of alcohol 
and drug abuse in remission; and (3) VA outpatient treatment 
records dated from 2000 to 2003, which contain diagnoses of 
decreased intellectual functioning and depressive disorder.  
However, none of these records include a medical opinion 
concerning the etiology or date of onset of these psychiatric 
disorders. 

Not only does the record lack a medical opinion of a nexus or 
relationship between the veteran's mood disorder and his 
service-connected skin disorder, but two medical records 
appear to suggest that the veteran's mood disorder could be 
related to his nonservice-connected back disability.  First, 
Dr. A.K.'s February 2000 report notes that the veteran's 
depression and memory problems began in 1990, when the 
veteran first injured his back.  Second, a June 2000 VA 
outpatient treatment record lists a diagnosis of mood 
disorder secondary to a medical condition.  This diagnosis 
was listed after the clinician recorded the veteran's 
complaints of "unrelenting musculoskeletal pain."  

The determination of whether the veteran's mood disorder is 
related to his service-connected skin disorder could have 
been resolved at a VA examination.  At noted above, however, 
the veteran failed to report to a VA examination scheduled 
for June 2003.  In any event, it does not appear from the 
current record that the veteran's mood disorder is related to 
his service-connected skin disorder.  Instead, the evidence 
indicates that the veteran's mood disorder is related to his 
nonservice-connected low back disability.    

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, there is no evidence that the veteran is competent 
to offer an opinion concerning the etiology of a psychiatric 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Therefore, his lay statements have no probative value in this 
regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a mood disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a mood disorder is denied.


REMAND

The veteran claims that his service-connected skin disorder 
warrants a disability evaluation in excess of 10 percent 
prior to August 30, 2002, and a disability evaluation in 
excess of 30 percent since August 30, 2002.  Unfortunately, 
the Board finds that additional development is needed before 
it can adjudicate these claims.  

The veteran's skin disorder was evaluated by analogy to 
eczema under Diagnostic Code (DC) 7806.  At the time the 
veteran filed his claim, a 30 percent evaluation was assigned 
for eczema with constant exfoliation or itching, extensive 
lesions, or marked disfigurement; and a 50 percent evaluation 
was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria, a 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806 (since August 30, 2002).

In this case, it is unclear whether the veteran's service-
connected skin disorder meets the criteria for a 60 percent 
evaluation under the revised criteria.  On one hand, a 
November 2002 VA examination report includes the following 
medical opinion: "Percentage-wise, is almost the total 
body."  On the other hand, however, a December 2005 VA 
examination report includes a medical opinion that only 20 
percent of the body surface area is affected.  The problem 
with this opinion is that it is unclear whether 20 percent 
pertains to the veteran's trunk and back as opposed to his 
entire body surface.  The Board also points out that neither 
examination report includes photographs of the veteran's skin 
disorder.  

Based on the foregoing, the Board finds that the veteran 
should be afforded an additional VA examination to properly 
evaluate his skin disorder involving xerosis and dyshidrotic 
eczema.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected skin disorder involving xerosis 
and dyshidrotic eczema.  The claims file 
should be made available to the examiner 
for review.  The examiner should address 
whether there is any ulceration, 
extensive exfoliation or crusting and, if 
so, to what extent.  The examiner should 
also determine whether any systemic or 
nervous manifestations are present, and 
whether this condition is exceptionally 
repugnant.  

In addition, the examiner should state 
whether this disorder affects more than 
40 percent of the veteran's entire body 
or more than 40 percent of exposed areas; 
or whether he requires constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during a 12-month 
period.  

If feasible, color photographs of the 
affected areas should be taken and 
associated with the examination report.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the issues on appeal 
concerning the evaluations assigned for 
the veteran's skin disorder involving 
xerosis and dyshidrotic eczema.  If the 
benefits sought are not granted in full, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


